         Case 1:20-po-05063-TJC Document 9 Filed 12/14/20 Page 1 of 1




                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   PO 20-5063-BLG-TJC

            Plaintiff,                       Violation No. FATK00BB
                                             Location Code: M6H
      vs.
                                             ORDER GRANTING MOTION TO
 JOSEPH CHERECHINSKY,                        DISMISS WITH PREJUDICE

            Defendant.


      Upon motion of the United States, and good cause appearing,

      IT IS HEREBY ORDERED that the motion to dismiss Violation Notice

FATK00BB with prejudice is GRANTED. (Doc. 8) This matter is dismissed,

with prejudice as fully adjudicated.

      DATED this 14th day of December, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         1
